Citation Nr: 1437107	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral ear pain, including as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In April 2011, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.  

The Board denied this appeal in an April 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In April 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties).  

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the April 2011 Board Remand, VA afforded the Veteran an examination and obtain a medical opinion with regard to the etiology of his reported ear pain.  He was examined by a VA audiologist in September 2011.  The audiologist did not provide the opinion requested by the Board.  Rather, she stated that the etiology of his ear pain must be evaluated by a primary care physician.  Of record is a November 2011 VA otolaryngology note in which a physician provided an opinion. 

In the April 2013 JMR, the Parties agreed that the examination was not "adequate" and agreed that VA must afford the Veteran an adequate one.  

Specifically, the Parties agreed that the Veteran should be examined by a specialist in ear, nose and throat disorders, in an effort to ascertain the etiology of any ear pain that the Veteran experiences when standing up or laying down.  The basis of a finding that an expert must be consulted is unclear.

The Parties also agreed that the examiner should address whether any ear pain may be associated with, or has been aggravated by, the Veteran's service connected tinnitus.  

Finally, the Parties agreed that if the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner should so state, and explain why this is so.  

The Parties identified what they agreed were the deficiencies in the November 2011 report.  They remarked that the examiner stated that he had reviewed the claims file and that the Veteran was seen on several occasions during service but ear pain was not one of the symptoms reported in the records.  The Parties agreed that the service treatment records revealed several instances of in-service complaints and treatment of ear pain and/or otitis.  

The Board's review of the service treatment records reveals the following:  In February 1990, the Veteran complained of recurrent ear wax build up and pain in the left ear and he was assessed with mild left otitis.  Later that month, he reported that this had improved.  In March 1990 he was rechecked and the assessment was resolved otitis.  In September 1987, the Veteran complained of right ear pain.  His canals were erythemic and was diagnosed with otitis.  He was also seen for bilateral cerumen impaction in September and January 1991.  

Also found by the Parties to be a discrepancy in the November 2011 examination report was the lack of rationale provided.  The Parties noted that the examiner stated that he did not feel that the Veteran's ear pain can be considered service related and noted that a colleague added in an addendum that there were no objective physical findings to support a diagnosis of bilateral ear disability manifesting as ear pain.  The problem, the Parties noted, was that there was no rational provided and no follow up with the audiologist who requested the examination report, notwithstanding the extensive efforts to determine the "disability" in question and significant evidence in the record that does not indicate a disability.

Furthermore, the Parties noted, none of the health care providers commented on any relationship between the Veteran's ear pain and his service-connected tinnitus, as the Board had requested in the April 2011 Remand.  

In this regard, this inquiry creates a difficulty for any examiner if is it found that the Veteran does not have a disability, other than tinnitus, at this time.  Simply stated, an examiner cannot comment relationship between the Veteran's ear pain and his service-connected tinnitus if not problem/disability is found.

In any event, as the Parties have agreed that VA must provide another examination, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for an appropriate examination with regard to the claim on appeal.  To comply with the April 2013 Court Remand, the examination must be conducted by a specialist in ear, nose and throat disorders.  The claims file must be provided to the examiner, the examiner must review the claims file, including this Remand, and the examiner must annotate the examination report as to whether the claims file was reviewed.  

One of the errors in a previous examination and one of the reasons for this Remand is that the examiner incorrectly assessed the facts with regard to in-service symptoms.  In providing the opinions requested in this Remand, the examiner must accept as fact that the Veteran reported ear pain during his active service and was diagnosed with otitis during his active service.  The specific instances can be found in the service treatment records and include that in February 1990, the Veteran complained of recurrent ear wax build up and pain in the left ear and he was assessed with mild left otitis.  Later that month, he reported that this had improved.  In March 1990 he was rechecked and the assessment was resolved otitis.  In September 1987, the Veteran complained of right ear pain.  His canals were erythemic and he was diagnosed with otitis.  He was also seen for bilateral cerumen impaction in September and January 1991.  The examiner must accomplish the following:  

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the ear pain that the Veteran experiences when standing up or laying down is the result of an injury or disease that occurred during active service.  The examiner must provide a complete rationale for any conclusion reached, including addressing the question of whether the Veteran has a disability other than tinnitus at this time.   

If examiner is unable to provide the requested opinion without resort to mere speculation, the examiner must so state, and the examiner must explain why this is so.  

(b)  If the examiner determines that the ear pain that the Veteran experiences when standing up or laying down is not the result of an injury or disease that occurred during active service, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such ear pain is caused by his service-connected tinnitus.  

Again, if no other problem other than tinnitus is indicated, the examiner should so indicate. 

The examiner must provide a complete rationale for any conclusion reached.  If examiner is unable to provide the requested opinion without resort to mere speculation, the examiner must so state, and the examiner must explain why this is so.  

(c)  If the examiner determines that the ear pain that the Veteran experiences when standing up or laying down is not the result of an injury or disease that occurred during active service and determines that such ear pain was not caused by his service-connected tinnitus, then the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such ear pain has been made worse by his service-connected tinnitus.  

Again, if no other problem other than tinnitus is indicated, the examiner should so indicate. 

The examiner must provide a complete rationale for any conclusion reached.  If examiner is unable to provide the requested opinion without resort to mere speculation, the examiner must so state, and the examiner must explain why this is so.  


2.  This is a complex JMR from the Veteran's Court.  The AOJ must review the examination report in light of this Remand.  If any opinion provided is not adequate, the AOJ must take immediate corrective action.  

3.  Then readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



